internal_revenue_service number release date index nos cc psi - plr-107635-00 date trust a d1 dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of a requesting certain rulings concerning the proposed termination of trust a is the settlor and the non-charitable beneficiary of trust a charitable_remainder_unitrust trust was established on d1 with a twenty year term the unitrust_amount is to be paid to a for a period of twenty years in equal installments at the end of each semiannual period except that the trustee is required to prorate the unitrust_amount on a daily basis for a short taxable_year and for the taxable_year in which the trust term expires if a dies within the twenty year term the payments will be made as a may appoint by will or in default of such appointment to a’s estate for the duration of the term a the trustee of trust and the charitable_beneficiary of trust have agreed that trust shall be terminated upon the termination of trust the trustee of trust shall determine the actuarial value of a’s interest and the charity’s interest pursuant to sec_7520 of the internal_revenue_code and will distribute trust assets representing such interests to a and to the charitable_beneficiary in termination of trust sec_664 provides that the amounts distributed by a charitable_remainder_trust to the beneficiary of the annuity or unitrust payment are characterized in the hands of the recipient first as ordinary_income second as capital_gain third as other income and fourth as trust corpus both current and prior undistributed amounts from a tier must be exhausted before distributions are deemed to be made from the next tier sec_664 provides rules to determine the character of the annual unitrust amounts distributed by a charitable_remainder_unitrust to the unitrust beneficiary any regular unitrust_amount distributed to a by trust prior to the termination of trust will have the characteristics in the hands of a determined under sec_664 however money and property received by a upon the termination of trust does not represent a distribution of an annual unitrust_amount therefore sec_664 is inapplicable to this amount rather a is disposing of a’s interest in trust in exchange for money and property in a transaction that is governed by sec_1001 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property received sec_1001 provides that the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property that portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that the general_rule of sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1001-1 of the income_tax regulations provides that for purposes of determining the gain_or_loss from the sale_or_other_disposition of a term_interest_in_property a taxpayer shall not take into account that portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 relating to the basis_of_property acquired by gift or by a transfer in trust to the extent that such adjusted_basis is a portion of the adjusted uniform basis of the entire property as defined in sec_1_1014-5 sec_1_1014-5 defines the term adjusted uniform basis as the uniform basis of the entire property adjusted as required by the sec_1016 and sec_1017 to the date of sale_or_other_disposition of any interest in the property sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in such property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 however the value of the proportionate parts of the uniform basis represented for instance by the respective interests of the life_tenant and remainderman are adjustable to reflect the change in the relative values of such interest on account of the lapse of time the portion of the basis attributable to an interest at the time of its sale_or_other_disposition shall be determined under the rule provided in sec_1_1014-5 in determining gain_or_loss from the sale_or_other_disposition after date of a term_interest_in_property as defined in sec_1_1001-1 the adjusted_basis of which is determined pursuant or by reference to sec_1015 that part of the adjusted uniform basis assignable under the rules of sec_1 a to the interest sold or otherwise_disposed_of shall be disregarded to the extent and in the same manner provided by sec_1001 and sec_1_1001-1 revrul_72_243 1972_1_cb_233 provides that a sale of an income_interest in a_trust is a sale of a capital_asset within the meaning of sec_1221 and sec_1222 the holding_period for purposes of determining whether gain_or_loss from the disposition of an income_interest is long term or short term commences on the date the taxpayer first held such interest sec_4947 provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to the termination of private_foundation_status sec_508 relating to governing instruments sec_4941 relating to taxes on self- dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purpose except as provided in sec_4947 and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation sec_4941 imposes a tax on any act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4946 describes a disqualified_person to include a substantial_contributor sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in essence that under sec_4947 the self-dealing provision under sec_4941 and certain other private_foundation rules do not apply to amounts payable under the terms of a split-interest trust to income beneficiaries for which a charitable deduction was allowed with the creation of the split-interest trust a as settlor of trust is a disqualified_person within the meaning of sec_4946 the annual distribution of the trust’s unitrust_amount to a is not an act of self-dealing by virtue of sec_53_4947-1 the actuarial amount_paid to a representing a’s interest in trust is derived solely from a’s income right in trust just as the unitrust_amount paid over time is excluded from self-dealing so too will the payment of a’s interest in the trust constitute an exception to self-dealing under sec_53_4947-1 because the payment is derived from a’s legal right to the unitrust_amount under the trust agreement accordingly we conclude as follows a is selling a’s interest in trust to the remainderman provided that the money and other_property received by a are distributed to a in accordance with a’s interest in trust the amount a will realize from the sale of a’s interest in trust is the amount of money and the fair_market_value of the property received by a pursuant to sec_1001 the portion of the adjusted uniform basis assigned to a’s interest in trust is disregarded the exception contained in sec_1001 is not applicable because the entire_interest in trust’s assets is not being sold or otherwise_disposed_of to a third party accordingly for purposes of this transaction a has no basis in a’s interest in trust therefore the amount of gain a must recognize under sec_1001 is the amount a realized from the disposition of a’s interest in trust the gain realized by a from the disposition of a’s interest will be long term capital_gain we further conclude that no act of self-dealing as defined in sec_4941 will result from the termination of trust and the distribution of the assets of trust to a and the charity the above conclusions are based on the assumptions that the proposed termination of trust is not prohibited by state law that the proposed termination will be made pursuant to a court order resulting from a proceeding to which the state attorney_general is a party and that the amounts distributed to a are determined and distributed pursuant to the valuation rules set forth in sec_7520 this ruling is also contingent on the fact that any distribution of assets in_kind is made in a pro_rata manner except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
